                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


INNOVATION VENTURES, LLC,                       4:12-CV-13850-TGB

                  Plaintiff,

                                           ORDER FOR PARTIES TO
      vs.                                      SUBMIT A CASE
                                         MANAGEMENT PLAN AND TO
CUSTOM NUTRITION                         APPEAR FOR A TELEPHONIC
LABORATORIES, LLC,                          STATUS CONFERENCE
NUTRITION SCIENCE
LABORATORIES, LLC, and
ALAN JONES,

                  Defendants.



     This matter is again before the Court, newly remanded in part from

the Sixth Circuit Court of Appeals. To assist in the efficient resolution of

this matter, the Court orders the following:

     The Clerk of the Court is directed to reopen this case.

     A telephonic status conference will be held on Wednesday, March

13, 2019 at 10:00 a.m. EST. Counsel for Innovation Ventures will initiate

the call and include the Court when all parties are present by calling

(313) 234-2640.
     Parties are directed to meet and confer (telephonically, if necessary)

to discuss an efficient case management plan for the remaining stages of

this litigation, taking into account the decision of the Sixth Circuit.

Parties are directed to file on the docket a joint proposed case

management plan by no later than Monday, March 11, 2019.

     The submission should address (1) proposed pretrial motions, if

any, that the parties may wish to make; (2) a proposed schedule for

adjudicating such motions; (3) any other outstanding issues that need to

be addressed in order to expedite the completion of a trial of this matter.

The joint proposed case management plan shall not exceed ten (10) pages.

     Until further order of the Court, no party may file any motion in

this matter.

     DATED this 20th day of February, 2019.

                                  BY THE COURT:


                                  /s/Terrence G. Berg
                                  TERRENCE G. BERG
                                  United States District Judge
